                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Dominque Abdullah
                                                           Civil Action No. 18-cv-01634-DMS-MSB

                                             Plaintiff,
                                      V.
CITY OF SAN DIEGO, SAN DIEGO                                 JUDGMENT IN A CIVIL CASE
POLICE DEPARTMENT, BLAKE
WILLIAMS, and DOES 1 through 10,
inclusive
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court therefore grants Defendant’s motion for reconsideration and grants Defendant’s motion for
summary judgment. The Clerk of Court shall enter judgment accordingly, and close this case.




Date:          6/24/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
